FILED
Aug 06, 2020

02:14 PM(CT)
TENNESSEE COURT OF

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
JOSEPH JUSTUS, ) Docket No 2019-03-1588
Employee, )
Vv. )
CHARLES BLALOCK & SONS, INC., ) State File No. 75077-2018
)
Employer, )
and )
TRAVELERS INSURANCE ) Judge Robert Durham
COMPANY, )
Carrier. )

 

EXPEDITED HEARING ORDER
DENYING BENEFITS

 

This case came before the Court on July 29, 2020, for an Expedited Hearing. Mr.
Justus sought medical and temporary disability benefits for a back injury he allegedly
sustained after a saw “kicked back” into his face, severely cutting his chin and causing
him to fall. The Court holds that Mr. Justus failed to introduce any medical evidence
causally relating his back condition to his work injury. Thus, the Court denies his claim
for benefits at this time.

History of Claim

On November 20, 2019, Mr. Justus suffered a severe facial laceration when a pipe
saw “kicked back” and struck him from his chin to his nose. He testified that the impact
caused him to fall backward onto his right side.

Mr. Justus’s supervisor, David Hale, immediately took him to the emergency room
to treat the gash on his face. Mr. Justus testified, and Mr. Hale confirmed, that he
complained of low back pain at the hospital. However, the records do not reference any
low-back complaints.

WORKERS' COMPENSATION
At home that evening, Mr. Justus took medicine for his back pain and went to bed.
He testified he woke the next morning in severe pain.

Later that day, he met with Sharon Lindsey, Charles Blalock’s Claims
Coordinator, to provide a written report and sign forms, including a Choice of Physician
form where he chose AFC Urgent Care. His report did not mention a back injury;
however, he claimed that he told Ms. Lindsey about it. She denied this and said she saw
no signs that Mr. Justus was suffering from low back pain during their meeting.

Five days later, Mr. Justus returned to AFC for suture removal and complained of
back pain and right-leg numbness. AFC did not provide care or testing for his low back
but recommended that he seek treatment with his primary care physician.

After removing his stiches, AFC released Mr. Justus to return to work. Charles
Blalock asserted they sent a letter to Mr. Justus the next day asking that he return, but he
never responded. Mr. Justus admitted that he did not reach out to Charles Blalock about
returning because he felt he could not do so because of his back and right leg symptoms.
He also conceded that he did not communicate any further with AFC or Charles Blalock
about treatment for his low back until his attorney requested a panel some months later.

Following his release by AFC, Mr. Justus sought unauthorized treatment at
University of Tennessee Medical Center for his back and notified Mr. Hale. Mr. Hale
referred him to Ms, Lindsey, who informed him that Charles Blalock was denying his
low back claim due to a pre-existing condition.

In January 2020, Mr. Justus sought further unauthorized treatment for his low back
and right leg from Dr. Elmer Pinzon, who had treated Mr. Justus in 2011 for back pain,
specifically left-sided radiculopathy. An MRI performed then had confirmed some
degenerative changes, including a left-sided disc protrusion at L5-S1, but showed no
other significant nerve root impingements. Dr. Pinzon had administered steroid
injections that Mr. Justus said provided complete relief within weeks and had allowed
him to lead an active life with no back symptoms or limitations until his November 20
work injury.

At the January 2020 visit, Dr. Pinzon reviewed a December MRI that showed a
right-sided disc herniation at L4-5 with severe foraminal stenosis as well as some disc
degeneration at multiple levels.

Ultimately, Dr. Pinzon referred Mr. Justus to neurosurgeon William Snyder, who
performed a L4-5 discectomy in April. Dr. Snyder released Mr. Justus to full duty work
on July 15 but has yet to place him at maximum medical improvement. Neither Dr.
Snyder nor Dr. Pinzon provided an opinion as to the causal connection between Mr.
Justus’s radiculopathy and need for surgery and his work accident.

2
Mr. Justus’s wife and sister-in-law also testified at the hearing. They confirmed
that Mr. Justus was very active with no indication of back or leg pain before the
November 20 accident. However, he became severely limited by pain immediately after
the accident.

Findings of Fact and Conclusions of Law

Mr. Justus must present evidence from which this Court can determine that he is
likely to prove at trial that his back condition arose primarily out of and in the course and
scope of his employment. See McCord v. Advantage Human Resourcing, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).

To do that, he must establish to a reasonable degree of medical certainty that his
work accident contributed more than fifty percent in causing the need for medical
treatment, considering all causes. Reasonable degree of medical certainty means “‘it is
more likely than not considering all causes, as opposed to speculation or uncertainty.”
See Tenn. Code Ann. § 50-6-102(14). Given that the standard requires “medical
certainty,” causation must be established through expert medical opinion. /d. Mr. Justus
provided no medical evidence as to causation, so he has not established that he is likely to
prevail at trial on that issue.

At best, Mr. Justus may have established that Charles Blalock was obligated to
provide him with a panel of physicians to treat his low back complaints under Tennessee
Code Annotated 50-6-204(1)(A). However, given that he has undergone surgery and is
approaching maximum medical improvement, that proverbial ship has sailed. Thus, Mr.
Justus’s request for reimbursement of medical expenses and past temporary disability
benefits as well as future medical care for his low-back injury is denied at this time.

IT IS, THEREFORE, ORDERED that:

1. Mr. Justus’s claim against Charles Blalock & Sons, Inc. and its workers’
compensation carrier for the requested benefits is denied at this time.

2. This matter is set for a Scheduling Hearing on September 30, at 11:00 a.m. Eastern
Time. The parties must call 615-253-0010 or 855-689-9049 toll-free to participate
in the Scheduling Hearing. Failure to appear by telephone may result in a
determination of the issues without the party’s participation.

ENTERED on August (_;, 2020.


ROBERT DURHAM, JUDGE
Court of Workers’ Compensation Claims

 

APPENDIX

Technical Record:

Petition for Benefit Determination

Dispute Certification Notice

Notice of Filing of Medical Records, filed April 24, 2020

Request for Hearing

Notice of Filing Medical Records of Dr. Elmer Pinzon

Notice of Filing a Complete List of Medical Providers and Copies of

Medical Records, filed May 13, 2020

7. Notice of Filing a Complete List of Medical Providers and Copies of
Medical Records, filed May 20, 2020

8. Objection to Expedited Hearing on the Record

9. Order Denying Request for a Decision Based Upon Review of the File and
Granting Request for an In-Person Evidentiary Hearing

10. Joint Medical Record Chronological Table of Contents

11. Employer/Carrier’s Position Statement

12. Joint Exhibit List for Expedited Hearing

13. Employer/Carrier’s Witness List for Expedited Hearing

14.Employee’s Witness List

DANAWN

The Court did not consider attachments to Technical Record filings unless
admitted into evidence during the Expedited Hearing. The Court considered factual
statements in these filings or any attachments to them as allegations unless established by
the evidence.

Exhibits:
. Affidavit of Joseph Justus
2. Joint Medical Record Chronological Table of Contents and records of:
o Dr. Elmer Pinzon, University Spine & Sports
o LeConte Medical Center
o AFC Urgent Care
o Dr. William Snyder, Neurosurgical Associates
First Report of Work Injury, Form C-20
Wage Statement, Form C-41
Photographs of Employee
Itemization of Medical Expenses and Lost Time
Medical Expense of University Spine and Sports Specialist

—

oS ee

4
8. Approval Letter of Cigna dated April 7, 2020
CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent as indicated on August 6th, 2020.

 

 

 

 

 

 

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Glen B. Rutherford, X grutherford@knoxlawyers.com
Employee’s Attorney
Leslie F. Bishop, X lbishop@lewisthomason.com
Employer’s Attorney
/) A f
fiwry A Aur—
PENNY SHRUM, Court Clerk
WC.CourtClerk@tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation

www.tn.gov/workforce/injuries-at-work/

we,courtclerk@tn.gov | 1-800-332-2667
Docket No.:
State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

D Expedited Hearing Order filed on 0 Motion Order filed on

0 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal

Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [' Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:
Attorney’s Address:

 

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer |” Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082